         Case 1:18-cv-02921-JMF Document 517 Filed 11/11/18 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.


  NEW YORK IMMIGRATION
  COALITION, et al.,

                         Plaintiffs,
                                                      18-CV-5025 (JMF) (Consolidated Case)
              v.

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.


    JOINT STIPULATION REGARDING SCOPE OF ADMINISTRATIVE RECORD

      The parties hereby stipulate to the inclusion of the following materials in the
Administrative Record in this case:

       63.     The Administrative Record contains all documents produced by
       Defendants bearing Bates 000001 through 0013024. These have been marked by
       plaintiffs as PX-1 through PX-14. In addition, the Administrative Record
       includes the documents listed below:

               PX-17 to PX-153
               PX-155
               PX-158
               PX-167 to PX-173
               PX-175 to PX-181
               PX-183
               PX-185 to PX-186
               PX-188
         Case 1:18-cv-02921-JMF Document 517 Filed 11/11/18 Page 2 of 4



               PX-190 to PX-191
               PX-285 to PX-286
               PX-315
               PX-357
               PX-372
               PX-490
               PX-523 to PX-524
               PX-537
               PX-542 to PX-558
               PX-565
               PX-568 to PX-603
               PX-605 to PX-622
               PX-656

         Further, the parties agree that the exhibits listed in Paragraph 63 of the parties’
joint stipulations above that have not already been admitted (PX-178, PX-181, PX-185,
PX-188, PX-190, PX-191, PX-544, PX-614) may be admitted into evidence.

        The parties are continuing to discuss the possibility of stipulating to the inclusion
of additional materials in the Administrative Record, and Plaintiffs reserve the right to
move that additional materials be considered part of the Administrative Record in this
action.



Dated: November 11, 2018               Respectfully submitted,


                                       BARBARA D. UNDERWOOD
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo, Executive Deputy Attorney General
                                       Elena Goldstein, Senior Trial Counsel
                                       Office of the New York State Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Phone: (212) 416-6057
                                       matthew.colangelo@ag.ny.gov

                                       Attorneys for the State of New York Plaintiffs


                                       AMERICAN CIVIL LIBERTIES UNION
                                       ARNOLD & PORTER KAYE SCHOLER LLP
        Case 1:18-cv-02921-JMF Document 517 Filed 11/11/18 Page 3 of 4



                                    By: /s/ Dale Ho

 Dale Ho                                       Andrew Bauer
 American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                 250 West 55th Street
 New York, NY 10004                            New York, NY 10019-9710
 (212) 549-2693                                (212) 836-7669
 dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

 Sarah Brannon*                                John A. Freedman
 American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
 915 15th Street, NW                           601 Massachusetts Avenue, N.W.
 Washington, DC 20005-2313                     Washington, DC 20001-3743
 202-675-2337                                  (202) 942-5000
 sbrannon@aclu.org                             John.Freedman@arnoldporter.com
 * Not admitted in the District of Columbia;
 practice limited pursuant to D.C. App. R.
 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300 601
 pgrossman@nyclu.org
                                  Attorneys for the NYIC Plaintiffs



Counsel for Defendants
                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           BRETT A. SHUMATE
                                           Deputy Assistant Attorney General

                                           JOHN R. GRIFFITHS
                                           Director, Federal Programs Branch

                                           CARLOTTA P. WELLS
                                           Assistant Branch Director

                                           /s/ Kate Bailey
                                           KATE BAILEY
                                           GARRETT COYLE
                                           STEPHEN EHRLICH
                                           CAROL FEDERIGHI
Case 1:18-cv-02921-JMF Document 517 Filed 11/11/18 Page 4 of 4



                            Trial Attorneys
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street NW, Washington, DC 20005
                            (202) 514-9239
                            kate.bailey@usdoj.gov
